Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 08/16/2021 is acknowledged.
Claim rejections under 35 U.S.C § 112 in the Office action of 06/15/2021 are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher C. Boehm on 08/19/2021.
The application has been amended as follows: 
Claim 2 (Canceled)
Claim 3 (Canceled)
Claim 5 (Canceled)
Claim 6 (Canceled)
Claim 10 (Canceled)
Claim 11 (Canceled)

Claim 15 (Canceled)

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sliding seal as claimed in independent claims 1, 7, and 8 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 8,651,497 substantially discloses a seal system as claimed with first and second components (42, 44), first seal section (70), and second seal section (68). Prior art is silent about (a) the first and second seal sections directly contact each other and are configured to slide relative to one another in a circumferential direction, and the hoop include a single split at one location (for claim 1), (b) the first and second seal sections are configured to move relative to one and the second seal section further comprises a plurality of second spring tabs, wherein the plurality of second spring tabs are configured to contact the first seal section and bias the first seal section radially inboard against one of the first and second components (for claim 7), and (c) 
second seal section comprising a plurality of first spring tabs, wherein the plurality of first spring tabs directly contact the first seal section and are configured to axially load the first seal section against one of the first and second components (for claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 6,076,835 discloses a seal assembly as claimed with first seal section (20) and second seal section (26) disposed in a cavity formed by components 22 and 28. US 6,076,835 is silent about (a) second seal section comprising a plurality of first spring tabs defining a plurality of slots, wherein the plurality of slots allow gases in a secondary flow path of the first component to flow into the seal cavity and continue into a secondary flow path of the second component, wherein the plurality of first spring tabs contact the first seal section and to axially load the first seal section against one of the first and second components (for claim 1), (b) the second seal section comprising a plurality of first spring tabs defining a plurality of slots, the second seal section further comprising a plurality of second spring tabs, and the plurality of second spring tabs are configured to contact the first seal section and bias the first seal section radially inboard against one of the first and second components (for claim 7), and (c) the second seal section comprising a plurality if first spring tabs, wherein the plurality of first spring tabs contact the first seal section and to axially load the first seal section against one of the first and second components (for claim 8).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.